OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on February 22, 1977 and is currently in good standing. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York State. His affidavit states that in 1990 he moved to Maine, where he currently resides and practices law, that he has no intention of returning to New York to practice law, and that he is resign*9ing because he no longer wishes to maintain his attorney registration. There are no complaints pending against him.
We grant the application and direct that his name be removed from the roll of attorneys.
Denman, P. J., Green, Pine, Lawton and Fallon, JJ., concur.
Resignation accepted and name removed from the roll of attorneys.